Citation Nr: 1229793	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  10-01 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the October 2002 RO decision which assigned an effective date of June 14, 2002 for a grant of service connection for tinnitus contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967 and from December 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 


FINDINGS OF FACT

1.  The November 2001 VA examination that noted that the Veteran complained of tinnitus was not an informal claim for entitlement to service connection for tinnitus.

2.  The correct facts, as they were known at that time, were before the adjudicator in October 2002 and the statutory or regulatory provisions extant at the time were correctly applied.


CONCLUSION OF LAW

The October 2002 rating decision that assigned an effective date of June 14, 2002 for the grant of service connection for tinnitus did not contain clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

An October 2002 rating decision granted entitlement to service connection for tinnitus, effective June 14, 2002.  The RO notified the Veteran of the October 2002 decision and of his appellate rights, that same month.  He did not appeal the effective date and the decision became final with respect to this issue.  See 38 U.S.C.A. § 7105(c), 38 C.F.R. § 20.1103.  Once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  There is no freestanding claim for an earlier effective date. 

Here, the appellant claims that there was clear and unmistakable error (CUE) in the assigned effective date.  In an October 2007 informal hearing presentation, the Veteran's representative first raised the issue of CUE in the October 2002 rating decision.  Specifically, he claimed that a November 2001 VA audiological examination that noted that the Veteran "experiences intermittent tinnitus bilaterally" should be considered an informal claim for entitlement to service connection for tinnitus and the effective date of the award of service connection for tinnitus assigned back to the date of the examination.  In a November 2007 decision, the Board referred the Veteran's CUE claim to the RO for appropriate development.  The RO denied the Veteran's claim in a December 2008 decision, and the Veteran has appealed.

Pursuant to 38 C.F.R. § 3.104(a) (2011), "[a] decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis."  See also 38 U.S.C.A. § 5108.  An exception to this rule is when the VA has made a clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 210(c), 7103 (West 2002). 

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA can be reversed or amended where evidence establishes "clear and unmistakable error."  The Court of appeals has provided a three part test to determine if there was CUE in a prior decision, as follows: 

(1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 (1995).  A mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). 

CUE "is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The effective date of a grant of service connection is governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release." 

The regulation implementing 38 U.S.C.A. § 5110 provides that the effective date of an evaluation and award of compensation based on direct service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from active service; otherwise it shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(i)(2) (2011). 

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received. And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011); see also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, but need not be specific.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran may file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).

First, the correct facts, as they were known at the time, were available to the RO.  The Veteran does not argue otherwise.  Essentially, the claim is that the RO misapplied the laws regarding assignment of an effective date.  The RO assigned the June 14, 2002 effective date because it is the date the Veteran submitted his written claim for benefits.  However, the Veteran has argued that the appropriate effective date is in November 2001, when the Veteran was afforded a VA examination as part of a pending claim for entitlement to service connection for bilateral hearing loss.  At that examination, the examiner noted that the Veteran suffered from tinnitus.  The Veteran believes that the RO should have inferred from this finding that he wanted to file a claim seeking entitlement to service connection for tinnitus and has alleged that failure to do so constitutes CUE.  

However, the Board finds that the RO did not err in assigning an effective date of June 14, 2002 to the grant of service connection for tinnitus.  While VA regulations allow considerable leeway in what constitutes a claim, the Veteran's application for benefits must be in writing and must request a determination of entitlement, or evidence a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011); see also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  In other words, the intent of the claimant to seek a benefit must be clear.  

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed and the mere presence of medical evidence that a veteran suffers from a disability does not establish intent on the part of the veteran to seek service connection for that disability.  Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  

Here, the mere fact that the Veteran was diagnosed with tinnitus did not establish his intent to seek service connection for that disability.  

Although the Veteran's representative argued in his July 2011 informal hearing presentation that the Veteran's intent to apply for service connection was "clearly shown", the Board can find no evidence to support this assertion.

The Board has reviewed the November 2001 VA examination and the only information related to the Veteran's tinnitus is the following sentence: "He experiences intermittent tinnitus bilaterally, which is not bothersome."  VA C & P Examination Report ( November 8, 2001).  Given that the Veteran's tinnitus is described as "intermittent" and "not bothersome", the Veteran's intent to seek compensation for this disability can hardly be said to be "clearly shown."  

Additionally, while under 38 C.F.R. § 3.157(b) in some cases VA medical records can constitute a claim, that regulation applies only in increased rating claims, where service connection for a disability has already been established.  See 38 C.F.R. § 3.157(b).  This provision does not apply to an original claim for service connection.   

Since the November 2001 VA examination report cannot be considered an informal claim for service connection and the date of the Veteran's June 2002 claim explicitly requesting entitlement to service connection for tinnitus was later than the date entitlement to that benefit arose, the RO appropriately assigned an effective date of June 14, 2002 to the grant of service connection for tinnitus.  See 38 C.F.R. § 3.400(b)(i)(2) (2011).

Accordingly, the October 2002 decision of the RO in Milwaukee, Wisconsin should not be reversed or revised on the grounds of CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2011). 

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004). 


ORDER

The appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


